Citation Nr: 0217059	
Decision Date: 11/25/02    Archive Date: 12/04/02

DOCKET NO.  98-18 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for Reiter's syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1968.

This appeal arose from a September 1998 rating decision of 
the Louisville, Kentucky, Department of Veterans Affairs 
(VA), Regional Office (RO), which denied entitlement to the 
requested benefit.  In April 2000, the Board of Veterans 
Appeals (Board) remanded this issue to the RO for additional 
evidentiary development.  In July 2002, the veteran and his 
representative were informed through a supplemental 
statement of the case (SSOC) of the continued denial of his 
claim.


FINDINGS OF FACT

The evidence does not show that the veteran currently 
suffers from Reiter's syndrome.


CONCLUSION OF LAW

Chronic Reiter's syndrome was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303(b) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has contended that he was treated for Reiter's 
syndrome in service and that this caused chronic problems 
with his legs.  Therefore, he believes that service 
connection should be awarded.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant laws and 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render an opinion.


Factual background

The veteran's service medical records indicate that he was 
hospitalized from August 2 to 19, 1966 after experiencing 
swelling in the left ankle.  A week prior to this admission 
he had suffered from a urethral discharge.  Also prior to 
admission, he had had a weakly positive latex fixation.  On 
August 8, his left knee became swollen.  His ankles and his 
knees were aspirated.  The diagnosis was Reiter's syndrome.  
A September 1966 hospitalization noted left knee and ankle 
swelling.  He also reported pain and morning stiffness.  The 
diagnosis was Reiter's syndrome, treated, improved.  In 
November 1966, he was again hospitalized with complaints of 
a urethral discharge, dysuria and swollen left knee and 
ankles.  The diagnosis was Reiter's syndrome.  He was re-
admitted from January to February 1967.  He had a minimal 
amount of fluid in the left knee and the bottoms of his feet 
were tender to touch.  There was minimal pain on range of 
motion of the ankles.  The diagnosis was Reiter's syndrome, 
treated, improved.  A January 1968 treatment note referred 
to his past history of Reiter's syndrome and arthralgias but 
stated that there was no evidence of residual arthritis.  
The January 1968 separation examination noted a history of 
arthritis/rheumatism.

A general medical examination conducted of the veteran by VA 
in February 1998 noted his reference to a right knee injury.  
This knee displayed some crepitus and 1+ effusion.  The 
diagnosis was right knee pain.

It is noted that the veteran is presently incarcerated.  
Treatment records from the prison indicate that he injured 
his left shoulder in 1998 and was found to have moderate 
degenerative changes in the acromioclavicular joint in 
February 2001.  An x-ray of the right ankle dated in 
February 1997 was negative, as were x-rays of the knees 
obtained in March 1998.  An x-ray made of the left knee in 
January 2001 noted a small effusion.

The veteran was afforded a VA examination in October 2001.  
He complained of left shoulder pain (he noted an earlier 
injury while lifting a heavy container); cramping of the 
left leg muscles; and knee pain.  He denied experiencing any 
rash at the time of the inservice treatment for Reiter's 
syndrome; he also denied any current rash.  The examination 
of the knees, ankles, elbows and wrists was negative for any 
effusions.  The diagnosis was Reiter's syndrome, history 
consistent with diagnosis; in remission, no residuals.  
Osteoarthritis of the knees was also diagnosed (although it 
was not related to his Reiter's syndrome).


Laws and regulations

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (2002).

According to Savage v. Gober, 10 Vet. App. 498 (1997), the 
Court has stated that

The chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in 
service or during an applicable presumption period 
and still has such condition.  Such evidence must 
be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation 
is competent.  If the chronicity provision is not 
applicable, a claim may still be .... reopened on 
the basis of § 3.303(b) if the condition is 
observed during service or any applicable 
presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence 
relates the present condition to that 
symptomatology.  

Savage, supra, at 498. 


Analysis

VCAA

In reviewing the evidence of record, it is noted that the RO 
sent correspondence to the veteran and his representative on 
February 7, 2001 concerning the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This letter informed the veteran of what evidence was needed 
to substantiate his claim.  He was reminded that he had been 
sent releases authorizing the release of any private 
treatment records to VA.  He was told of what types of 
evidence and information he should provide and what evidence 
and information VA would obtain in his behalf.  In October 
2002, the RO also sent correspondence to the veteran 
informing that his claim was being forwarded to the Board 
and that he could submit additional evidence in support of 
his claim.  The veteran has also been sent a statement of 
the case (October 1998) and a supplemental statement of the 
case (July 2002) which informed him of what evidence was 
relied upon and why that evidence had not established 
entitlement to the requested benefit.  Moreover, the case 
was remanded for additional evidentiary development by the 
Board in April 2000, thus providing information as to what 
evidence and information was needed to substantiate his 
claim.

Therefore, it is found that the RO has informed the veteran 
of the information and evidence necessary to substantiate 
his claim.  The RO has also provided the veteran with an 
examination and notified him of what information and 
evidence was being obtained by VA and what information and 
evidence he needed to provide in support of his claim.  For 
these reasons, further development is not needed to meet the 
requirement of VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


Discussion

After a careful review of the evidence of record, it is 
found that service connection for Reiter's syndrome is not 
warranted.  The record clearly shows that the veteran was 
treated for this disorder in service.  However, the question 
in this case is whether this resulted in the development of 
a chronic disability.  The evidence of record does not 
support a finding that the veteran developed a chronic 
disability as a result of his inservice treatment for 
Reiter's syndrome.  Initially, it is noted that there is no 
evidence of any treatment for this disorder or its residuals 
since his separation from service in 1968.  The VA 
examination, while noting that his history was consistent 
with a diagnosis of Reiter's syndrome, found that the 
disease was in remission and had not resulted in any 
residuals.  Osteoarthritis of the knees was found, but this 
was clearly not felt to be related to the Reiter's syndrome, 
which was found to be without residuals.  Therefore, the 
silence of the record from 1968 to the present argues 
against a finding of chronicity.  Moreover, there is no 
post-service symptomatology and no current disorder.  
Therefore, the provisions of Savage, supra, cannot be used 
to establish chronicity.  As a consequence, it is found that 
the evidence does not support a finding that the inservice 
treatment for acute Reiter's syndrome resulted in any 
current disability.  While the veteran has asserted that 
such a disability is present and is related to the Reiter's 
syndrome treated in service, he is not competent, as a 
layperson, to render an opinion as to medical diagnosis or 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for Reiter's syndrome.  


ORDER

Service connection for Reiter's syndrome is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

